Order, entered on February 5, 1965, granting the application of applicant-respondent for an order directing the examination of respondents-appellants for the purpose of framing a complaint, unanimously affirmed, with. $30 costs and disbursements to applicant-respondent. In affirming, the court does not preclude respondents-appellants from applying at Special Term, if so advised, now or later, for the designation of a Referee to supervise the examination. Settle order on notice fixing date for examination to proceed. Concur — Breitel, J. P., Yalente, McNally, Stevens and Eager, JJ.